DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention II, claims 9-12 and 15-16 in the reply filed on 6-7-2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-8 and 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6-7-2022.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-12 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for using a polyether polyol or a polyester polyol, does not reasonably provide enablement for using a polybutadiene polyol, polycarbonate polyol or a polyacrylate polyol.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.

Claims 9-11 and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for performing the step of S2) in a dry state, does not reasonably provide enablement for not performing the step in a dry state.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  This is taught on pages 10-11.
Claims 9-11 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for step S3) mixing the positive electrode active material coating material and the positive electrode active material while heating the mixture from 450-500 degrees C for 2 hours at a rate of 5° C per minute and decreasing the temperature through natural cooling, does not reasonably provide enablement for coding a positive electrode active material with a positive electrode active material coating material. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  This is taught in the specification on page 11, lines 20 to page 12 line 3.
Claims 9-12 and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for using a chelating agent selected from the group consisting of citric acid, polyvinylpyrrolidone (PVP), carboxylic acid and a weak acid comprising a nitrogen element, does not reasonably provide enablement for using any chelating agent. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Claims 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for heat-treating the mixture from 450-500 degrees C, does not reasonably provide enablement for heat-treating the mixture higher than 500 degrees C.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.           Claim 10 is rejected because it is unclear what the upper range of the heat- treating temperature of the mixture.            Claim 11 is rejected because it is unclear what the target temperature is. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
                 Ohta e tal. "LiNbO.sub.3-coated LiCoO.sub.2 as cathode material for all solid-state lithium secondary batteries" teaches a LiNbO3-coated LiCoO2 as a cathode material.  Ohta et al. teaches using LiCoO2 powder having an average particle size of 11.2 µm. The LiNbO3 coating layer is formed from an ethanol solution of alkoxides of Li and Nb.  Under an Ar atmosphere, Li metal was dissolved in anhydrous ethanol and mixed with niobium pentaethoxide.  The solution was sprayed onto the LiCoO2 powder.           Miki et al. (EP 3089 242) teaches providing an active material composite particle comprising an oxide active material of rock salt type and a coating layer containing lithium niobate formed on the surface having a thickness coating layer of 25-94 nm.          Nagatomi (US 2013/0209890) teaches a lithium-transition metal oxide powder with a coating layer containing lithium niobate.  Nagatomi teaches in Example 1, LiCoO2 powder coated with an aqueous hydrogen peroxide solution comprising niobium oxide.
          Yerlikaya et al. (article given) teaches nanopowders of lithium niobate was synthesized by a water-based modified Pechini method, in which Li2Co3 and ammonium niobate (v) oxalate hydrate are used as the Li and Nb source materials.            Takada et al. (US 2009/0081554) teaches in claims 1 and 9, an all solid lithium battery comprising a positive electrode coated with a lithium ion-conducting oxide containing lithium and niobium.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294. The examiner can normally be reached 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

(toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727